Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 16, 2022

                                       No. 04-22-00193-CV

Alfonso TREVINO, III, individually and Alfonso Trevino, III, as representative and beneficiary
 of Estate of Geraldine Trevino, and Alfonso Trevino, III, A/N/F of minors C.T. and A.T., IV,
                         beneficiaries of Estate of Geraldine Trevino,
                                           Appellant

                                                 v.

                        Alejandro OROZCO, Jr. and City of San Antonio,
                                       Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI17867
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
       A copy of appellant’s notice of appeal was filed in this court on April 6, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

         It is therefore ORDERED that Scott Patrick Ogle file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellant fails
to file an amended notice of appeal within the time provided, an order may be issued directing
Mr. Ogle to appear and show cause why he should not be held in contempt for failing to file the
amended notice of appeal. The clerk of this court shall cause a copy of this order to be served on
Scott Patrick Ogle by certified mail, return receipt requested, or give other personal notice of this
order with proof of delivery.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court